Citation Nr: 0716827	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to service connection for residuals of a right 
rotator cuff tear.

2. Entitlement to service connection for spondylolisthesis 
with unstable L5-S1 joint.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1985 to August 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran requested a hearing before a decision 
review officer at the Columbia RO but cancelled the hearing 
scheduled in May 2002.  He also requested a hearing before a 
Veteran's Law Judge, but failed to report for such hearing 
scheduled in June 2003.  In July 2003 and May 2006 the case 
was remanded to the RO for further development.  


FINDINGS OF FACT

1.  Pursuant to the Board's May 2006 remand, the veteran was 
asked in a May 2006 letter to: Identify all VA facilities 
where he received treatment since 1994; provide written 
authorization for the RO to obtain records from private 
physicians who had treated him; and submit a copy of a buddy 
statement written on his behalf. 

2.  The May 2006 letter was returned as undeliverable; the 
veteran did not respond to a subsequent October 2006 letter 
or to a January 2007 supplemental statement of the case 
(SSOC), both mailed to address of record and not returned as 
undeliverable.         


CONCLUSION OF LAW

Evidence requested in connection with the veteran's claims 
seeking service connection for right shoulder and low back 
disabilities has not been provided within one year after the 
date of request, and the claims are considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §  3.158 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.    VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  An August 2003 letter clarified that VA was 
responsible for obtaining relevant records from any federal 
agency and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  A June 2004 letter advised the veteran to submit any 
evidence in his possession pertaining to his claim.  The 
December 2001 rating decision, a February 2002 statement of 
the case (SOC) and subsequent supplemental SOCs (SSOCs) 
provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  A May 2006 letter provided notice regarding criteria 
for rating the disabilities at issue and effective dates of 
awards in accordance  with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA medical examination.  VA is unable to 
undertake further development with the veteran's cooperation; 
as he is not cooperating, VA's assistance obligations are 
met.  

II.  Factual Background

The Board's May 2006 Remand found that further development of 
the veteran's claim was necessary.  Such development was to 
consist of the veteran identifying all VA facilities where he 
received treatment since 1994; providing authorization for 
the RO to obtain records from private physicians who treated 
him; and submitting a copy of a buddy statement written on 
his behalf.  In a May 2006 letter the sought such information 
from the veteran.  He did not respond, and eventually the 
letter was returned to the RO with a notation that the 
veteran had a new address and that the time limit for his 
mail forwarding had expired.  The RO then resent the letter 
to the veteran (to the forwarding address listed on the 
returned letter).  Again he did not respond, but this time 
the letter was not returned as undeliverable.  In January 
2007 the RO issued an SSOC continuing the denial of the 
veteran's claim and giving him 60 days to respond.  Once 
again he did not respond; the SSOC also was not returned as 
undeliverable.  

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  See 38 C.F.R. § 3.158.  
Here, the Board via the RO has asked the veteran to identify, 
and provide releases for, and to submit. evidence that is 
necessary to properly address the matters at hand.  He has 
chosen to not respond.  Although the initial request was 
mailed to an address where he no longer resided (notably, he 
did not submit a change to address/alert VA that he had 
moved), after VA was advised that the initial correspondence 
was undeliverable, the request for the critical information 
(as well as the SSOC which readjudicated the matter) was re-
mailed to the veteran's new (and what appears to be current) 
address of record.  Accordingly, the Board finds no recourse 
but to conclude that the veteran has abandoned these claims.  

In light of the abandonment of the claims, there remain no 
allegations of error of fact or law for appellate 
consideration in these matters.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.


ORDER

The appeal seeking service connection for residuals of a 
right rotator cuff tear is dismissed.

The appeal seeking service connection for spondylolisthesis 
with unstable L5-S1 joint is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


